DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status:
Claims 5, 10, 14-16, and 20-39 are canceled.
Claims 40-45 are newly added.
Claims 1-4, 6-9, 11-13, 17-19, 40-45 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 6, 8, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "the one or more measured parameters" in line 6 of claim 2, line 1 of claim 3, line 2 of claim 4, line 2 of claim 6, line 1 of claim 8, line 1 of claim 9, line 1 of claim 17, and line 3 of claim 19 is indefinite. Because claim 1 discloses two different “one or more measured parameters”, i.e. “a imaging spectrometer configured to measure one or more parameters” in line 4 and “the controller is configured to receive signals that correlate to one or more measured parameters” in line 12, it is unclear the limitation "the one or more measured parameters" in claims 2, 3, 4, 6, 8, 9, 17, and 19 refer to the parameters line 4 or line 12 in claim 1.
For the purpose of examination, the limitation "the one or more measured parameters" in in line 6 of claim 2, line 1 of claim 3, line 2 of claim 4, line 2 of claim 6, line 1 of claim 8, line 1 of claim 9, line 1 of claim 17, and line 3 of claim 19 will be interpreted to be "the one or more measured parameters" in line 4 of claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller (US 2017/0165754) (cited in IDS).

    PNG
    media_image1.png
    794
    590
    media_image1.png
    Greyscale

Regarding claim 1, Buller teaches a system (Systems for 3D printing; see the abstract) for manufacturing a three-dimensional object, comprising: 
an additive manufacturing printer (material dispending system; see para.[0247] “The pre-transformed material may be deposited in the enclosure by a material dispensing system to form a layer of pre-transformed material within the enclosure.”) configured to fuse or deposit a plurality of layers to manufacture a three-dimensional object according to a build plan (para [0002] “The design may be in the form of a data source such as an electronic data source, hard copy, or physical structure (e.g., physical model). The hard copy may be a two-dimensional representation of a 3D object. The data source may be an electronic 3D model. 3D printing may be accomplished through an additive process in which successive layers of material are laid down one on top of each other to formed a layered 3D object (e.g., of hardened material).”); 
an imaging spectrometer configured to measure one or more parameters while the plurality of layers are fused or deposited by the additive manufacturing printer  and transmit one or more signals that correlate to the one or more measured parameters (para. [0221] “The visual measurement may comprise using a camera (e.g., CCD camera, or video camera) or a spectrometer. The visual measurements may comprise using image processing The visual measurements may comprise using image processing. The transformation of the heated tile may be monitored (e.g., visually and/or electronically). The overall shape of the transforming fraction of the tile may be monitored (e.g., visually and/or in real-time). The FLS of the transformed(ing) fraction may be used to indicate the depth and/or volume of the transformed material (e.g., melt pool). The monitoring (e.g., of the heat and/or FLS of the transformed fraction within the tile) may be used to control one or more parameters (e.g., characteristics) of the tiling energy source, tiling energy flux, scanning energy source, and/or scanning energy beam. The parameters may comprise (i) power density, (ii) dwell time, (iii) travel speed, or (iv) cross section.” And para. [0375]: “The computer system 2201 can be part of, or be in communication with, a printing system or apparatus, such as a 3D printing system or apparatus of the present disclosure.”); and 
a controller (controller, including computer system 2200; see para.[0375]) configured to receive the signals that correlate to the one or more measured parameters (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm), determine if any changes to the build plan are desirable in view of the one or more measured (para [0246] “The algorithm may comprise instructions to form a correctively deformed object.”), adjust the build plan in view of the one or more measured parameters (para [0246] “The algorithm may comprise modification applied to the model of a desired 3D object”) while the additive manufacturing printer is still in the process of manufacturing the three-dimensional object (para [0059] “At least two of operations (i), (ii), and (iii) may be controlled by the same controller. At least two of operations (i), (ii), and (iii) may be controlled by different controllers (e.g., that are operatively coupled). The one or more controllers may direct at least one of operations (i), (ii), and (iii) in real time during the 3D printing. Adjust may be during the 3D printing; para (0146): The 3D object (or portions thereof) can be pre-ordered, pre-designed, pre-modeled, or designed in real time (e.g., during the process of 3D printing)”).
wherein the controller (controller) is configured to receive signals that correlate to one or more measured parameters from an area of the one or more plurality of layers not actively being fused or deposited by the additive manufacturing printer (See para.[0157] “The heat irradiation may be further transmitted form the heated tile, for example, to adjacent portions of the material bed. During this time-period (e.g., of irradiating the tile), the tiling energy flux may be (e.g., substantially) stationary. During that time-period, the tiling energy may (e.g., substantially) not translate (e.g., neither in a raster form nor in a vector form). During this time-period the energy density of the tiling energy flux may be (e.g., substantially) constant. In some embodiments, during this time-period the energy density of the tiling energy flux may vary. The variation may be predetermined. The variation may be controlled (e.g., by a controller and/or manually). The controller may determine the variation based on a signal received by one or more sensors.” Hence, the controller is configured to receive signals that correlate to one or more measured parameters form one or more sensors, and the one or more measured parameters can from the area that not being fused or deposited, such as the heat energy during the processing areas from not being fused to being fused is monitored and measured as disclosed above.)

Regarding claim 2, Buller teaches the build plan includes at least one of a scan speed, a laser power, a laser scan path, a spot size, or a rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers (para. [0351] “the layer dispensing mechanism dispenses the material, level, distribute, spread, and/or remove the material in a material bed. The layer dispensing mechanism may comprise at least one, two or three of (i) a material dispensing mechanism ... considering the model of the 3D object.”), and 
wherein an adjustment to the build plan by the controller includes at least one of adjusting the scan speed, the laser power, the toolpath, the spot size, or the rate of heating or cooling a material being fused or deposited in one or more layers of the plurality of layers in response to the one or more measured parameters (para [0067] “the one or more controllers may control at least one of (i) a temperature and (ii) a shape, of the second transformed material. The control can be in real time (e.g., during formation of the second transformed material to form the 3D object)…The at least one characteristics can comprise power density, cross sectional area, trajectory, speed, focus, energy profile, dwell time, intermission time, or fluence of the energy beam.” wherein the controller adjust at least the laser power in response to the measured parameters.)

Regarding claim 3, Buller teaches the one or more measured parameters includes at least one of a temperature distribution, emissivity, band ratios, radiation transport characteristics, or a melt pool shape. (para.[0221] “The monitoring (e.g., of the heat and/or FLS of the transformed fraction within the tile) may be used to control one or more parameters (e.g., characteristics) of the tiling energy source, tiling energy flux, scanning energy source, and/or scanning energy beam.” wherein thee measured parameter includes at least a temperature distribution or radiation transport characteristics.).

Regarding claim 4, Buller teaches the controller is configured to determine statistical moments of the one or more parameters (See para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the average fundamental length scale of the one or more successive melt-pools” and para.[0319] “The height of the layer at a particular position may be compared to an average plane. The average plane may be defined by a least squares planar fit of the top-most part of the surface of the layer of hardened material. The average plane may be a plane calculated by averaging the material height at each point on the top surface of the layer of hardened material”, the controller is configured to determine statistical moment of one or more parameters, such as an average.), and 
wherein the controller is configured to extract at least one of spatial derivatives, temporal derivatives, or spectral derivatives, and process the at least one of spatial derivatives or temporal derivatives (see para. [0324] “Characteristics of the hardened material and/or any of its parts (e.g., layer of hardened material) can be measured by any of the following measurement methodologies. For example, the FLS values (e.g., width), height uniformity, auxiliary support space, and/or radius of curvature of the layer of the 3D object and any of its components (e.g., layer of hardened material) may be measured by any of the following measuring methodologies)”, the controller is configured to extract spatial derivative, such as height uniformity.) to generate at least one of a quality control assessment or a process control signal (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm. The controlled variation may comprise a closed loop or open loop control. For example, the variation may be determined based on temperature and/or imaging measurements, among other sensed signals. The variation may be determined by melt pool FLS (e.g., size) evaluation. The variation may be determined based on height measurements of the forming 3D object.”)

Regarding claim 9, Buller teaches the one or more measured parameters comprises emissivity data (temperature measurement), and the controller is configured to qualify the dimensions of the three-dimensional object in view of the emissivity data (See para.[0221] “The temperature measurement may comprise real time temperature measurement (e.g., during the formation of the 3D object, during the formation of a layer of the 3D object, or during the formation of the tile). The FLS (e.g., depth) of the transformed fraction may be estimated (e.g., based on the temperature measurements). The temperature measurements and/or estimation of the FLS of the transformed fraction (e.g., depth) may be used to control (e.g., regulate and/or direct) at least one characteristics of the energy irradiated at a particular portion.”).

Regarding claim 11, Buller teaches an adjustment to the build plan by the controller comprises at least one of the following adjustments: altering one or more laser scan parameters of the additive manufacturing printer to achieve at least one of a desirable thermal gradient or a time derivative temperature within a defined region of the three-dimensional object; selectively re-heating at least a portion of at least one layer of the plurality of layers to achieve at least one of a desirable thermal profile, thermal gradient, or a time derivative of temperature within a defined region of the three-dimensional object; or adjusting a temperature of at least one of a melt pool of the additive manufacturing printer or at least a portion of at least one layer of the plurality of layers to alter at least one of a microstructure, residual stress, or surface roughness of a defined region of the three-dimensional object (see para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the cooling rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the heating rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the temperature variation within the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of a cross section of the one or more successive melt-pools.”) 

Regarding claim 12, Buller teaches an adjustment to the build plan by the controller comprises adjusting an energy profile of a first laser of the additive manufacturing printer to maintain a desired temperature gradient (See para.[0030] “The at least one characteristics comprises power density, cross sectional area, trajectory, speed, focus, energy profile, dwell time, intermission time, or fluence of the energy beam…Increase can comprise using closed loop or open loop (e.g., temperature) control. The control can be of at least one characteristics of the energy beam (e.g., as disclosed herein). Increase can comprise using feedback or feed-forward control.”) about a portion of one or more lasers of the plurality of lasers that is melted by a second laser of the additive manufacturing printer (See para.[0344] “The system and/or apparatus described herein may comprise at least one energy source (e.g., the scanning energy source generating the first scanning energy, second scanning energy. E.g., the tiling energy source generating the tiling energy flux)... Alternatively or additionally the target surface, material bed, 3D object (or part thereof), or any combination thereof may be heated by a heating mechanism.” And para.[0206] “The pre or post transformation heating may reduce temperature gradients in the target surface, reduce deformation, and/or generate certain microstructure(s). The second scanning energy beam may be a substantially collimated beam (e.g., an electron beam or a laser). The second scanning energy beam may not be a dispersed beam. The second scanning energy beam may follow a path. The path may form an internal path (e.g., vectorial path) within target surface portions during the formation of a layer of transformed material (e.g., in a similar manner to the first energy beam).”)

Regarding claim 13, Buller teaches the controller is configured to control at least one of a power or a scan pathway of a laser of the additive manufacturing printer (See para.[0030] “The at least one characteristics comprises power density, cross sectional area, trajectory, speed, focus, energy profile, dwell time, intermission time, or fluence of the energy beam…Increase can comprise using closed loop or open loop (e.g., temperature) control. The control can be of at least one characteristics of the energy beam (e.g., as disclosed herein). Increase can comprise using feedback or feed-forward control.”) to provide a substantially constant temperature along a desired region of a melt pool of the additive manufacturing printer as a beam of the additive manufacturing printer scans (See para. Para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the overall shape of the one or more successive melt-pools.”)

Regarding claim 17, Buller teaches the one or more measured parameters are sufficient to allow the controller to detect one or more defects in the plurality of fused or deposited layers, and the controller is configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller adjusting the build plan (para [0394] “The algorithm may be based on an estimation of one or more errors during the printing of the desired 3D object. The algorithm may be based on correct the estimated errors through the generation of respective 3D printing instructions that considers the anticipated errors. In this manner, the algorithm may circumvent the generation of the errors. The algorithm may be based on an estimation of one or more errors during the printing of the desired 3D object, and correcting them through the generation of respective 3D printing instructions that considers the anticipated errors and thus circumvent the generation of the errors. The error may comprise the deviation from the model of the desired 3D object. The estimation may be based on simulation, modeling, and/or historical data (e.g., of representative structures or structure segments)”) to allow for a portion of the plurality of fused or deposited layers to remelt material included as part of the portion of the plurality of (see “(para (0030): The transformed material can be a melt pool. The method may further comprise after operation (c), repeating at least operation (b). The method may further comprise repeating operation (b) subsequent to operation (c). Below the portion can be along a direction perpendicular to the platform and in the direction towards the platform (e.g., the bottom skin layer may be below the portion of transformed along a direction perpendicular to the platform). The at least one characteristics comprises power density, cross sectional area, trajectory, speed, focus. energy profile, dwell time, intermission time, or fluence of the energy beam”).

Regarding claim 18, Buller teaches the controller being configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller adjusting the build plan to allow for a portion of the plurality of fused or deposited layers (See para [0394): The algorithm may be based on an estimation of one or more errors during the printing of the desired 30 object. The algorithm may be based on correct the estimated errors through the generation of respective 30 printing instructions that considers the anticipated errors. In this manner, the algorithm may circumvent the generation of the errors. The algorithm may be based on an estimation of one or more errors during the printing of the desired 30 object, and correcting them through the generation of respective 30 printing instructions that considers the anticipated errors and thus circumvent the generation of the errors. The error may comprise the deviation from the model of the desired 30 object. The estimation may be based on simulation, modeling, and/or historical data (e.g., of representative structures or structure segments).”) to remelt material included as part of the portion of the plurality of fused or deposited layers (See (para (0030): The transformed material can be a melt pool. The method may further comprise after operation (c), repeating at least operation (b). The method may further comprise repeating operation (b) subsequent to operation (c). Below the portion can be along a direction perpendicular to the platform and in the direction towards the platform (e.g., the bottom skin layer may be below the portion of transformed along a direction perpendicular to the platform). The at least one characteristics comprises power density, cross sectional area, trajectory, speed, focus, energy profile, dwell time, intermission time, or fluence of the energy beam”) further comprises the controller being configured to perform at least one of the following: use one or more recovered control signals to quantify defect morphology; deliver extra feedstock to the defect location; calculate optimal scan parameters in view of defect and feedstock properties; or apply one or more scan parameters to the build plan (see para (0347): At least two of the energy source(s) and/or beam(s) can be translated independently of each other. In some cases, at least two of the energy source(s) and/or beam(s) can be translated at different rates (e.g., velocities). In some cases, at least two of the energy source(s) and/or beam(s) can be comprise at least one different characteristic. The characteristics of the irradiated energy may comprise wavelength, power, amplitude, trajectory, footprint, intensity, energy, fluence, Andrew Number, hatch spacing, scan speed, or charge. The charge can be electrical and/or magnetic charge. Andrew number is proportional to the power of the irradiating energy over the multiplication product of its velocity (e.g., scan speed) by the its hatch spacing; para (0040): Control can comprise altering at least one characteristics of the energy beam.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view of Kanko (US 2017/0120337) (cited in IDS) and Korner (US 2017/0059408) (cited in IDS).
Regarding claim 6, Buller does not explicitly teach the controller is configured to perform temperature-emissivity separation on the one or more measured parameters, 
Kanko teaches a controller of a laser device configured to perform temperature-emissivity separation on the one or more measured parameters (para [0586] “In some embodiments, such as those shown in FIG. 48A and FIG. 48B, an auxiliary detector measures temperature, e.g., by way of process radiation such as black body radiation. As used herein, the terms black body radiation, grey body radiation, and variants thereof are all considered to be interchangeable and non-limiting examples of process radiation. The auxiliary detector measures black body radiation or other process radiation.”)
It would have been obvious to one of ordinary skill in the art to combine the controller of Buller with the grey body radiation method as taught by Kanko, such that the controller of Buller is configured to detect temperature changes and process radiation of layers of the material surface (see para.[0586] of Kanko), in order to realize the advantages described by Kanko to detect lack of fusion in the material. (see para.[0586] of Kanko)
Korner teaches one or more measured parameters comprising one or more spectrally resolved radiance measurements (para.[0011] “It is an object of the present invention to provide improved methods and devices for multispectral or hyperspectral imaging, for detecting structural and topographic information on an object or the distance to an object by means of spectroscopy, or for spectral modulation of radiation across space and time with dynamics reduction. In particular, it is an object of the invention to obtain multispectral or hyperspectral information on an object over the whole surface.”). 
It would have been obvious to one of ordinary skill in the art to combine the controller of Buller with the one or more spectrally resolved radiance measurements of Korner, such that the controller of Buller is used as a means for selective spectral filtering (see para.[0029] of Korner), in order to realize the advantages described by Korner to improve spatial resolution, signal-to-noise ratio and information acquisition speed (see para.[0011] of Korner).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Buller, Kanko, and Korner in view of Ingram (US 2002/0035454) (cited in IDS).
Regarding claim 7, the modification of Buller, Kanko, and Korner teaches all limitations in claim 6, and Korner further teaches the one or more spectrally resolved radiance measurements comprises a first spectrally resolved radiance measurement and a second spectrally resolved radiance measurement (See para.[0187] “The determined intensity—after corresponding calibration and with the help of reference measurements—allows for precisely drawing conclusions on the degree of absorption for each spectral component of the above regions 1 and 2.), but does not explicitly teach the temperature-emissivity separation is performed using a two temperature method.
However, Ingram teaches a method for estimating the error statistic for retrieved temperature and emissivity of a surface material, comprising temperature-emissivity separation is performed using a two temperature method (See para.[0086] “the temperature and emissivity were retrieved using the ISSTES algorithm. Histograms for the retrieved surface temperature for v=1, 2 and 3 μW/cm 2-sr-μm are shown in FIGS. 9a, 9 b and 9 c.” wherein ISSTES algorithm is Iterative Spectrally Smooth Temperature-Emissivity Separation algorithm, which requires multiple temperatures in this method.)
It would have been obvious to one of ordinary skill in the art to combine the controller of the modification of Buller, Kanko, and Korner with the ISSTES algorithm as taught by Ingram, such that the controller of the modification of Buller, Kanko, and Korner  is used for retrieving surface temperature and emissivity from remotely sensed hyperspectral thermal infrared radiance (see para.[0003] of Ingram), in order to realize the advantages described by Ingram to provide unbiased surface temperature and emissivity estimates (see para.[0004] of Ingram).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Buller in view of Reese (US 2016/0236414) (cited in IDS).
Regarding claim 19, Buller does not explicitly teach the controller is configured to terminate manufacture of the three-dimensional object prior to completion of the build plan in response to a defect detected by way of the one or more measured parameters.
However, Reese teaches a system for real time monitoring and identifying additive manufacturing process comprising a controller configured to terminate manufacture of the three-dimensional object prior to completion of the build plan in response to a defect detected by way of the one or more measured parameters (See para,[0039] “When the defects are identified by the quality detecting devices, the features of the defects are communicated to the controller, such as a defect feedback controller, where the defects are analyzed and processed... If an identified defect is 
It would have been obvious to one of ordinary skill in the art to combine the controller of Buller with the automatic termination method of Reese, such that the object is monitored by sensors to identify defects and transmits the signal to a system or controller (see para.[0040] of Reese), in order to realize the advantages described by Reese to terminate a build when a catastrophic defect is detected (see para.[0039] Reese).

Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view of Kanko (US 2017/0120337) (cited in IDS) and Ingram (US 2002/0035454) (cited in IDS).
Regarding claim 40, Buller teaches a system (Systems for 3D printing; see the abstract) for manufacturing a three-dimensional object, comprising: 
an additive manufacturing printer (material dispending system; see para.[0247] “The pre-transformed material may be deposited in the enclosure by a material dispensing system to form a layer of pre-transformed material within the enclosure.”) configured to fuse or deposit a plurality of layers to manufacture a three-dimensional object according to a build plan (para [0002] “The design may be in the form of a data source such as an electronic data source, hard copy, or physical structure (e.g., physical model). The hard copy may be a two-dimensional representation of a 3D object. The data source may be an electronic 3D model. 3D printing may be accomplished through an additive process in which successive layers of material are laid down one on top of each other to formed a layered 3D object (e.g., of hardened material).”); 
(para. [0221] “The visual measurement may comprise using a camera (e.g., CCD camera, or video camera) or a spectrometer. The visual measurements may comprise using image processing The visual measurements may comprise using image processing. The transformation of the heated tile may be monitored (e.g., visually and/or electronically). The overall shape of the transforming fraction of the tile may be monitored (e.g., visually and/or in real-time). The FLS of the transformed(ing) fraction may be used to indicate the depth and/or volume of the transformed material (e.g., melt pool). The monitoring (e.g., of the heat and/or FLS of the transformed fraction within the tile) may be used to control one or more parameters (e.g., characteristics) of the tiling energy source, tiling energy flux, scanning energy source, and/or scanning energy beam. The parameters may comprise (i) power density, (ii) dwell time, (iii) travel speed, or (iv) cross section.” And para. [0375]: “The computer system 2201 can be part of, or be in communication with, a printing system or apparatus, such as a 3D printing system or apparatus of the present disclosure.”); and 
a controller (controller, including computer system 2200; see para.[0375]) configured to receive the signals that correlate to the one or more measured parameters (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm), determine if any changes to the build plan are desirable in view of the one or more measured parameters, and, if changes are determined to be desirable (para [0246] “The algorithm may comprise instructions to form a correctively deformed object.”), adjust the build plan in (para [0246] “The algorithm may comprise modification applied to the model of a desired 3D object”) while the additive manufacturing printer is still in the process of manufacturing the three-dimensional object (para [0059] “At least two of operations (i), (ii), and (iii) may be controlled by the same controller. At least two of operations (i), (ii), and (iii) may be controlled by different controllers (e.g., that are operatively coupled). The one or more controllers may direct at least one of operations (i), (ii), and (iii) in real time during the 3D printing. Adjust may be during the 3D printing; para (0146): The 3D object (or portions thereof) can be pre-ordered, pre-designed, pre-modeled, or designed in real time (e.g., during the process of 3D printing)”).
Buller does not explicitly teach the controller is configured to perform temperature-emissivity separation on the one or more measured parameters to decouple the effects of variable spectral emissivity from a temperature corresponding to the one or more measured parameters.  
Kanko teaches a controller of a laser device configured to perform temperature-emissivity separation on the one or more measured parameters (para [0586] “In some embodiments, such as those shown in FIG. 48A and FIG. 48B, an auxiliary detector measures temperature, e.g., by way of process radiation such as black body radiation. As used herein, the terms black body radiation, grey body radiation, and variants thereof are all considered to be interchangeable and non-limiting examples of process radiation. The auxiliary detector measures black body radiation or other process radiation.”)
However, Ingram teaches a method for estimating the error statistic for retrieved temperature and emissivity of a surface material, comprising temperature-emissivity separation is performed using a two temperature method (See para.[0086] “the temperature and emissivity were retrieved using the ISSTES algorithm. Histograms for the retrieved surface temperature for v=1, 2 and 3 μW/cm 2-sr-μm are shown in FIGS. 9a, 9 b and 9 c.” wherein ISSTES algorithm is Iterative Spectrally Smooth Temperature-Emissivity Separation algorithm, which requires multiple temperatures in this method.)
It would have been obvious to one of ordinary skill in the art to combine the controller of the modification of Buller and Kanko with the ISSTES algorithm as taught by Ingram, such that the controller of the modification of Buller, Kanko, and Korner  is used for retrieving surface temperature and emissivity from remotely sensed hyperspectral thermal infrared radiance (see para.[0003] of Ingram), in order to realize the advantages described by Ingram to provide unbiased surface temperature and emissivity estimates (see para.[0004] of Ingram).

Regarding claim 41, Buller teaches the controller is configured to determine statistical moments of the one or more parameters (See para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the average fundamental length scale of the one or more successive melt-pools” and para.[0319] “The height of the layer at a particular position may be compared to an average plane. The average plane may be defined by a least squares planar fit of the top-most part of the surface of the layer of hardened material. The average plane may be a plane calculated by averaging the material height at each point on the top surface of the layer of hardened material”, the controller is configured to determine statistical moment of one or more parameters, such as an average.) and 
wherein the controller is configured to extract at least one of spatial derivatives, temporal derivatives, or spectral derivatives, and process the at least one of spatial  (see para. [0324] “Characteristics of the hardened material and/or any of its parts (e.g., layer of hardened material) can be measured by any of the following measurement methodologies. For example, the FLS values (e.g., width), height uniformity, auxiliary support space, and/or radius of curvature of the layer of the 3D object and any of its components (e.g., layer of hardened material) may be measured by any of the following measuring methodologies)”, the controller is configured to extract spatial derivative, such as height uniformity.) to generate at least one of a quality control assessment or a process control signal (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm. The controlled variation may comprise a closed loop or open loop control. For example, the variation may be determined based on temperature and/or imaging measurements, among other sensed signals. The variation may be determined by melt pool FLS (e.g., size) evaluation. The variation may be determined based on height measurements of the forming 3D object.”)

Regarding claim 42, Buller teaches an adjustment to the build plan by the controller comprises at least one of the following adjustments: altering one or more laser scan parameters of the additive manufacturing printer to achieve at least one of a desirable thermal gradient or a time derivative temperature within a defined region of the three-dimensional object; selectively re-heating at least a portion of at least one layer of the plurality of layers to achieve at least one of a desirable thermal profile, thermal gradient, or a time derivative of temperature within a defined region of the three-dimensional object; or adjusting a temperature of at least one of a melt pool of the  (see para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the cooling rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the heating rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the temperature variation within the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of a cross section of the one or more successive melt-pools.”) 

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view of Korner (US 2017/0059408) (cited in IDS).
Regarding claim 43, Buller teaches a system (Systems for 3D printing; see the abstract) for manufacturing a three-dimensional object, comprising: 
an additive manufacturing printer (material dispending system; see para.[0247] “The pre-transformed material may be deposited in the enclosure by a material dispensing system to form a layer of pre-transformed material within the enclosure.”) configured to fuse or deposit a plurality of layers to manufacture a three-dimensional object according to a build plan (para [0002] “The design may be in the form of a data source such as an electronic data source, hard copy, or physical structure (e.g., physical model). The hard copy may be a two-dimensional representation of a 3D object. The data source may be an electronic 3D model. 3D printing may be accomplished through an additive process in which successive layers of material are laid down one on top of each other to formed a layered 3D object (e.g., of hardened material).”); 
an imaging spectrometer configured to measure one or more parameters of at least a portion of one or more of the plurality of layers while the plurality of layers are fused or deposited by the additive manufacturing printer and transmit one or more signals that correlate to the one or more measured parameters (para. [0221] “The visual measurement may comprise using a camera (e.g., CCD camera, or video camera) or a spectrometer. The visual measurements may comprise using image processing The visual measurements may comprise using image processing. The transformation of the heated tile may be monitored (e.g., visually and/or electronically). The overall shape of the transforming fraction of the tile may be monitored (e.g., visually and/or in real-time). The FLS of the transformed(ing) fraction may be used to indicate the depth and/or volume of the transformed material (e.g., melt pool). The monitoring (e.g., of the heat and/or FLS of the transformed fraction within the tile) may be used to control one or more parameters (e.g., characteristics) of the tiling energy source, tiling energy flux, scanning energy source, and/or scanning energy beam. The parameters may comprise (i) power density, (ii) dwell time, (iii) travel speed, or (iv) cross section.” And para. [0375]: “The computer system 2201 can be part of, or be in communication with, a printing system or apparatus, such as a 3D printing system or apparatus of the present disclosure.”); and 
a controller (controller, including computer system 2200; see para.[0375]) configured to receive the signals that correlate to the one or more measured parameters (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm), determine if any (para [0246] “The algorithm may comprise instructions to form a correctively deformed object.”), adjust the build plan in view of the one or more measured parameters (para [0246] “The algorithm may comprise modification applied to the model of a desired 3D object”) while the additive manufacturing printer is still in the process of manufacturing the three-dimensional object (para [0059] “At least two of operations (i), (ii), and (iii) may be controlled by the same controller. At least two of operations (i), (ii), and (iii) may be controlled by different controllers (e.g., that are operatively coupled). The one or more controllers may direct at least one of operations (i), (ii), and (iii) in real time during the 3D printing. Adjust may be during the 3D printing; para (0146): The 3D object (or portions thereof) can be pre-ordered, pre-designed, pre-modeled, or designed in real time (e.g., during the process of 3D printing)”),
the measured portion of the one or more plurality of layers having a non-zero thermodynamic temperature [Examiner’s note: Since the claimed system does not emphasize that the system is operated under critical environment, the system is considered to be working under normal room temperature. Therefore, the one or more plurality of layers inherently have non-zero thermodynamic temperature, which is above absolute zero.]
Buller does not explicitly teach the controller is configured to identify at least one spectrally resolved radiance measurement from the one or more measured parameters.
Korner teaches one or more measured parameters comprising one or more spectrally resolved radiance measurements (para.[0011] “It is an object of the present invention to provide improved methods and devices for multispectral or hyperspectral imaging, for detecting structural and topographic information on an object or the distance to an object by means of spectroscopy, or for spectral modulation of radiation across space and time with dynamics reduction. In particular, it is an object of the invention to obtain multispectral or hyperspectral information on an object over the whole surface.”). 
It would have been obvious to one of ordinary skill in the art to combine the controller of Buller with the one or more spectrally resolved radiance measurements of Korner, such that the controller of Buller is used as a means for selective spectral filtering (see para.[0029] of Korner), in order to realize the advantages described by Korner to improve spatial resolution, signal-to-noise ratio and information acquisition speed (see para.[0011] of Korner).

Regarding claim 44, Buller teaches the controller is configured to determine statistical moments of the one or more parameters (See para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the average fundamental length scale of the one or more successive melt-pools” and para.[0319] “The height of the layer at a particular position may be compared to an average plane. The average plane may be defined by a least squares planar fit of the top-most part of the surface of the layer of hardened material. The average plane may be a plane calculated by averaging the material height at each point on the top surface of the layer of hardened material”, the controller is configured to determine statistical moment of one or more parameters, such as an average.) and 
wherein the controller is configured to extract at least one of spatial derivatives, temporal derivatives, or spectral derivatives, and process the at least one of spatial derivatives or temporal derivatives (see para. [0324] “Characteristics of the hardened material and/or any of its parts (e.g., layer of hardened material) can be measured by any of the following measurement methodologies. For example, the FLS values (e.g., width), height uniformity, auxiliary support space, and/or radius of curvature of the layer of the 3D object and any of its components (e.g., layer of hardened material) may be measured by any of the following measuring methodologies)”, the controller is configured to extract spatial derivative, such as height uniformity.) to generate at least one of a quality control assessment or a process control signal (para [0157] “The controller may determine the variation based on a signal received by one or more sensors. The controller may determine the variation based on an algorithm. The controlled variation may comprise a closed loop or open loop control. For example, the variation may be determined based on temperature and/or imaging measurements, among other sensed signals. The variation may be determined by melt pool FLS (e.g., size) evaluation. The variation may be determined based on height measurements of the forming 3D object.”)

Regarding claim 45, Buller teaches an adjustment to the build plan by the controller comprises at least one of the following adjustments: altering one or more laser scan parameters of the additive manufacturing printer to achieve at least one of a desirable thermal gradient or a time derivative temperature within a defined region of the three-dimensional object; selectively re-heating at least a portion of at least one layer of the plurality of layers to achieve at least one of a desirable thermal profile, thermal gradient, or a time derivative of temperature within a defined region of the three-dimensional object; or adjusting a temperature of at least one of a melt pool of the additive manufacturing printer or at least a portion of at least one layer of the plurality of  (see para.[0078] “Controlling the one or more successive melt-pools can comprise controlling the cooling rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the heating rate of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the temperature variation within the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of the one or more successive melt-pools. Controlling the one or more successive melt-pools can comprise controlling the overall shape of a cross section of the one or more successive melt-pools.”) 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The References Buller, Kanko, Korner, Ingram, and Reese alone or in combination does not teaches all of the limitation of the base claim and any intervening claim of claim 8, such as the one or more measured parameters comprises a spectrally resolved radiance measurement, an in-band emissivity of the three-dimensional object is designated as an arbitrary value that is identical for a single pair of spectral bands that include the spectrally resolved radiance measurement, and the temperature-emissivity separation is performed using a grey body method.

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
1) “Buller fails to disclose at least a controller as recited in the system of claim 1 that, among other things, is configured to receive signals that correlate to one or more measured parameters from an area of one or more plurality of layers not actively being fused or deposited by the additive manufacturing printer” in page 2 of Remarks.
2) “with respect to new independent claim 40, none of the cited references disclose, teach, or even suggest a controller configured to perform temperature-emissivity separation on one or more measured parameters to decouple the effects of variable spectral emissivity from temperature” in page 3 of Remarks.
3) “With respect to independent claim 43, none of the cited references disclose, teach, or even suggest at least a controller configured to identify at least one spectrally resolved radiance measurement from the one or more measure parameters, the at least one spectrally resolved radiance measurement corresponding to radiation emitted by a measured portion of one or more plurality of layers resulting from the measure portion of the one or more plurality of layers having a non-zero thermodynamic temperature” in page 4 of Remarks.

Examiner respectfully disagree, because:
The controller may determine the variation based on a signal received by one or more sensors.”(para.[0157]), and the function “correlate to one or more measured parameters from an area of one or more plurality of layers not actively being fused or deposited by the additive manufacturing printer” performed by a unclaimed sensor is merely an intend use of the controller. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the controller of Buller is capable to connect to one or more sensors, the controller is capable to receive signals from any sensors with any information. In addition, para.[0221] clearly disclose the temperature measurement may comprise real time temperature measurement, therefore the one or more measured parameters during the processing areas from not being fused to being fused is monitored and measured.
2) The limitation “decoupling the effects of variable spectral emissivity” only mentioned in para.[0079]: “Temperature-Emissivity (TE) separation, or the process of decoupling the effects of variable spectral emissivity from the temperature of an object given radiometric data, is a difficult process.” Examiner interpreted the process of “decoupling the effects of variable spectral emissivity” is equivalent to the processing of Temperature-Emissivity (TE) separation. References Buller in view of Kanko and Ingram teaches using Temperature-Emissivity Separation from the measured parameters as shown in the rejection above.
3) Reference Korner teaches “It is an object of the present invention to provide improved methods and devices for multispectral or hyperspectral imaging, for detecting structural and topographic information on an object or the distance to an object by means of spectroscopy, or for spectral modulation of radiation across space and time with dynamics reduction. In particular, it is an object of the invention to obtain multispectral or hyperspectral information on an object over the whole surface” in para.[0011] and explicitly teaches “In some embodiments, such as those shown in FIG. 48A and FIG. 48B, an auxiliary detector measures temperature, e.g., by way of process radiation such as black body radiation” in para.[0586]. Therefore the limitation “the controller is configured to identify at least one spectrally resolved radiance measurement from the one or more measured parameters” is taught by Buller in view of Kanko as shown in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS Q LIU/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761